Citation Nr: 0735159	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO. 05-24 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
the residuals of a colonoscopy performed at a VA Medical 
Center (MC) in March 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

In August 1977, the veteran retired after twenty years of 
active military service.

This case was previously before the Board of Veterans' 
Appeals (Board) in August 2006, at which time it was remanded 
for further development. Following the requested development, 
the Appeals Management Center (AMC) in Washington, D.C. 
confirmed and continued the denial of compensation pursuant 
to 38 U.S.C. § 1151 for the residuals of a colostomy 
performed at a VAMC in 1999. Thereafter, the case was 
returned to the Board for further appellate action.


FINDING OF FACT

The preponderance of the competent evidence is against a 
conclusion that a perforated colon, claimed as the residual 
of a March 1999 colonoscopy, and subsequent surgical repair 
were the proximate result of carelessness, negligence, lack 
of proper skill, error in judgment, or an event not 
reasonably foreseeable in the furnishing of medical care by 
VA.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for the residuals of a March 1999 colonoscopy have not been 
met. 38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of is claim for 
compensation pursuant to 38 U.S.C. § 1151 for the residuals 
of a colostomy performed at a VAMC in April 1999. 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
claimant of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise a 
claimant to provide any additional evidence in his possession 
that pertains to the claim. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

In letters, dated in July 2004 and August 2006, the RO and 
AMC provided timely notice to the veteran regarding the 
information and evidence necessary to substantiate his claim 
for compensation pursuant to 38 U.S.C. § 1151, as well as the 
information and evidence to be submitted by him, the 
information and evidence to be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertained to his claims.

In March and August 2006, the RO and AMC notified the veteran 
that once entitlement to compensation had been established, a 
disability rating would be assigned in accordance with the 
criteria set forth in the VA schedule for evaluating 
disabilities. 38 C.F.R. Part 4. The RO also notified the 
veteran that an effective date for the award of benefits 
would be assigned and would be based, generally, on the date 
of the receipt of the claim for benefits or when the evidence 
showed a level of disability that supported a certain rating 
under the rating schedule. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

Although notice of the information and evidence necessary to 
establish an assigned rating was not provided to the veteran 
at the time he filed his claim for compensation pursuant to 
38 U.S.C. § 1151, he was not prejudiced by that error. Not 
only did the foregoing notices provide such information, the 
Statement of the Case (SOC) informed the veteran of the 
criteria for higher ratings for his service-connected major 
depressive disorder and low back disability. The SOC also 
suggested the types of evidence necessary to support his 
claims. 

Such information suffices under Dingess/Hartman. Moreover, 
neither the veteran nor his representative challenged the 
decision based on any lack of understanding of the evidence 
and information necessary to establish an assigned rating or 
effective date. See Mayfield, supra (due process concerns 
with respect to notice requirements must be pled with 
specificity). 

In developing the claim, the RO and/or AMC has received 
argument from the veteran and his representative, as well as 
a substantial amount of evidence reflecting the veteran's VA 
treatment from May 1997 through July 2007. In addition, 
records have been obtained from private health care providers 
reflecting the veteran's treatment from the late 1980's 
through August 2004. Moreover, in June 2005 and July 2007, 
the veteran was examined/evaluated by VA, and in July 2006, 
he had a video conference with the undersigned Veterans Law 
Judge. Thus, the veteran has had ample opportunity to 
participate in the development of his appeal. Such 
opportunity eliminates the possibility of prejudice in 
deciding the veteran's appeal and ensures the essential 
fairness of the decision. 

Following the development of the record, the RO and/or AMC 
evaluated the relevant evidence of record and confirmed and 
continued the denial of compensation benefits pursuant to 
38 U.S.C.A. § 1151. 

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support his claim for 
compensation pursuant to 38 U.S.C. § 1151 for the residuals 
of a colostomy. Indeed, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder. He has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support his claim. As such, the record has 
been fully developed, and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant 
regarding what further evidence he should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). 

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of his claim. See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (development that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided). 
Accordingly, the Board will proceed to the merits of the 
appeal. 

II. The Facts and Analysis

The veteran contends that in March 1999, during a VA 
colonoscopy, his colon was damaged to the extent that he had 
to have an immediate colostomy. He states that since that 
time, he has had severe left sided pain, primarily due to 
surgical scars. Therefore, he maintains that he is entitled 
to compensation for that disability under 38 U.S.C.A. § 1151.

VA compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional 
disability were service- connected. For purposes of this 
section, a disability is a qualifying additional disability 
if the disability or death was not the result of the 
veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by VA and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (B) an event not reasonably foreseeable. 
38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment. 38 C.F.R. § 
3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability. Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent. 

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen. The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided. In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).
Generally, all patient care furnished by VA shall be carried 
out only with the full and informed consent of the patient 
or, in appropriate cases, a representative thereof. In order 
to give informed consent, the patient must have decision-
making capacity and be able to communicate decisions 
concerning health care. 38 C.F.R. § 17.32(b). The informed 
consent process must be appropriately documented in the 
medical record. 38 C.F.R. § 17.32(d).

Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32. Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent. 38 C.F.R. § 
3.361(d)(1).

In March 1999, following some problems with rectal bleeding, 
the veteran underwent a colonoscopy at a VAMC. It was noted 
that he had a 2 to 3 cm friable erythematous mass at 28 mm 
with perforation. Therefore, he was immediately transferred 
to the Intensive Care Unit, where he underwent resection of a 
segment of the colon and end sigmoid colostomy with Hartman's 
pouch. He reportedly tolerated the procedure well and was 
moved to the recovery room in good condition.

In April 1999, the veteran was readmitted to the hospital 
complaining of right lower quadrant pain and weakness with 
weight loss. However, workup revealed no underlying 
pathology. 

In May 1999, the veteran underwent a follow-up colonoscopy to 
clear the colon prior to performance of a closure of the 
colonoscopy. Following the procedure, the veteran was 
reported to be in stable condition. Approximately three weeks 
later, he underwent laparotomy colon resection with takedown 
and closure of the colonoscopy. The procedure was performed 
without incident, and his post-operative course was 
uneventful. One week later, he was discharged to home and 
placed on a regular diet.

In March 2004, the veteran had a CT scan of the abdomen and 
pelvis to study a right iliac aneurysm. Although no iliac 
aneurysm was identified, an umbilical ventral hernia was 
noted. The veteran reports that the hernia was repaired, and 
during VA outpatient treatment in April 2007, there were no 
findings of a hernia.

During his May 2005 VA examination, the veteran underwent a 
VA examination to determine the nature and etiology of any 
residuals from the perforated colon and subsequent corrective 
surgery. Although the veteran complained of left sided pain, 
the examiner was unable to identify the source of that pain. 
On examination, the veteran's weight was reportedly stable 
and his bowel function was normal.

In June 2007, the veteran's case was evaluated by a VA 
gastroenterologist, primarily to determine the propriety of 
the veteran's care and whether he had sustained additional 
disability due fault on the part of VA in furnishing that 
care. The physician interviewed the veteran and reviewed his 
claims file and concluded, in essence, that VA rendered the 
proper care with respect to the March and May 1999 
colonoscopies and subsequent surgeries. He stated that the 
occurrence of a perforated colon during colonoscopy did not 
indicate negligence and questioned the possibility that the 
perforation was beginning to occur at the time the site was 
first visualized by VA. He noted that the colon may have been 
predisposed to a perforation at that site, since the 
repairing surgeon felt there was thinning mucosa in area in 
question.

Although the VA reviewer found it likely as not that the 
veteran's chronic abdominal pain related to the post-surgical 
changes, there is no competent evidence which demonstrates 
additional underlying disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment. Indeed, more recent VA 
treatment records show that the veteran's weight is generally 
stable and that he continues to have normal bowel function. 
In this regard, it should be noted that pain alone, i.e., 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a disability for which 
compensation may be granted. See, e.g., Sanchez-Benitez v. 
West, 259 F.3d 1356, 1361-1362 (2001). 
Furthermore, there is no competent evidence that the results 
of the surgery were not reasonably foreseeable. During the 
June 2007 VA evaluation, the examiner stated that colonic 
perforations were well-recognized potential complications of 
colonoscopy and that such potential was part of every 
informed consent for the procedure. 

The veteran's representative notes, however, that copies of 
the veteran's informed consent documents have not been 
associated with the claims folder. Nevertheless, the record 
shows that VA substantially complied with the requirements of 
38 C.F.R. § 17.32. 

The operation reports in March and May 1999 show that prior 
to each colonoscopy, the veteran gave his informed consent 
for the procedure. Moreover, prior to the colostomy and 
subsequent colostomy closure, the surgeon explained the 
procedures and risks of the surgery: bleeding, infection, and 
injury to surrounding structures. The surgeon also explained 
the temporary nature of the colostomy and the failure of the 
anastamosis to heal requiring subostomy. In fact, during the 
June 2007 VA evaluation, the veteran acknowledged that at the 
time of the initial colonoscopy and subsequent surgery, he 
understood colonic perforations were one of the recognized 
potential complications of colonoscopy. 

The veteran knew the risk and accepted the risk. For the 
veteran to suggest that he did not consent to the procedure 
and its associated risks, he must bear the burden of proving 
that he was actually misinformed or misled by the VA health 
care providers. After reviewing the evidence the Board finds 
that he failed to meet that burden. Hence, his consent to the 
surgery is persuasive, and the Board may rely upon it to 
conclude that the appellant knowingly consented to the 
procedure notwithstanding the risks involved. 

In this regard, the United States Supreme Court has 
specifically stated that it did not intend to exclude 
application of the doctrine volenti non fit injuria. That is, 
if one, knowing and comprehending the danger, voluntarily 
exposes himself to it, though not negligent in so doing, he 
is deemed to have assumed the risk and precluded from a 
recovery for a resulting injury. Brown v. Gardner, 115 S. Ct. 
552, 556 (1994) (a seminal case in adjudicating claims under 
38 U.S.C.A. § 1151). 

In light of the foregoing, the Board finds that the 
preponderance of the competent evidence of record is against 
the veteran's claim. The only reports to the contrary come 
from the veteran. As a layman, however, he is only qualified 
to report on matters which are capable of lay observation. He 
is not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability. 38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992). Therefore, his opinion, 
without more, cannot be considered competent evidence that 
the claimed residuals of the veteran's colonoscopy at VA in 
March 1999 and the subsequent surgical procedures warrant 
compensation pursuant to 38 U.S.C.A. § 1151. Absent such 
evidence, the appeal is denied.


ORDER

Compensation pursuant to 38 U.S.C. § 1151 for the residuals 
of a colostomy performed at a VAMC in 1999 is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


